UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7338



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PORSHIA MCCULLAR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-01-126-0-19)


Submitted:   December 20, 2001             Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Porshia McCullar, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Porshia McCullar appeals the district court’s order dismissing

her motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001) as

time-barred under the Antiterrorism and Effective Death Penalty Act

(AEDPA).    We have reviewed the record and the district court’s

opinion and find no reversible error.    See Hernandez v. Caldwell,

225 F.3d 435 (4th Cir. 2000).   Further, we conclude McCullar is not

entitled to equitable tolling of the AEDPA’s one-year limitations

period.    See Harris v. Hutchinson, 209 F.3d 325 (4th Cir. 2000).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2